DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings have been received and are acceptable. Therefore, the case in now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Korean 10-2014-0072275, (from IDS filed on 01 December 2020) which teaches an optical inspection module capable of quickly measuring the shape of a target object by obtaining interference fringes through wavelength conversion of a laser, and an optical inspection device equipped with the same for inspection of a flat display panel and Hsieh et al., (Improving Depth Sensitive Fluorescence Spectroscopy With Wavefront Shaping by Spectral and Spatial Filtering) which teaches depth dependent distribution of endogenous flurophores to reveal diagnostic information. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 including an optical inspection apparatus comprising: a first filter having a plurality of passbands; a first beam splitter to reflect a first light that exits from the first filter to transfer the first light to an inspection target; a second beam splitter to split a second light, which is provided by reflecting the first light by the inspection target, into a first split light and a second split light; a second filter to receive the first split light, and having a passband different from the passbands of the first filter; a fluorescence microscope to generate a fluorescence image from a third light that exits from the second filter; and a first imaging module to generate a first image from the second split light.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARNIE A MATT/Primary Examiner, Art Unit 2485